DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Amendment After Final filed on March 21, 2022, which amendment has been entered.
Examiner's Statement of reason for Allowance
Claims 1-6, 10, 17, 19, 20, 22, 24, 25, 27-32, and 35-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for preserving an encryption of data when confronted by an attack, such as a side channel analysis (SCA) attack based on a statistical analysis. In some embodiments, hardware, software, and/or firmware associated with an encryption calculation may be exercised or accessed during a background operation when an actual or real operation is not taking place.   During the background operation, dummy values for data and one or more keys may be input to the hardware. A switching between the real operation and the background operation may take place seamlessly such that measurement of a physical characteristic associated with the hardware is indistinguishable in terms of when the real and background operations are active.   In this manner, the secrecy of a key used in connection with the real operation may be preserved. 
The closest prior art, as previously recited, Bolotov (US20110255689), Chen (US20060050887), and Thuringer (US6498404), are also generally directed to various aspects of cryptography.  However, none of Bolotov, Chen, and Thuringer teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 19, and 27.  
receiving first real data and second real data; determining a random sequence for executing a first plurality of encryption rounds and a second plurality of encryption rounds; the first plurality of encryption rounds, wherein in the first plurality of encryption rounds a first encryption operation is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data, the second plurality of encryption rounds, wherein in the second plurality of encryption rounds a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an encrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, wherein the executing the encryption sequence comprises executing one or more rounds of the first plurality of encryption rounds and the second plurality of encryption rounds in between execution of a plurality of background encryption operations.
For example, regarding claim 19, none of the cited prior art teaches or suggest the steps of receiving first real data and second real data; executing, by one or more processors, one or more first encryption rounds using the first real data during one of a plurality of periodic encryption round periods for executing a plurality of encryption rounds; determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors, to execute one or more second encryption rounds using the second real data during one of the periodic encryption round periods, determining to execute one or more background encryption rounds using random data, wherein the one or more background encryption rounds are executed using a random key; executing, by the one or more processors, the one or more background encryption rounds during one of the periodic encryption round periods; after executing the one or more background encryption rounds, executing, by the one or more processors, the one or more second encryption rounds during one of the periodic encryption round periods.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439